Case: 1:19-cr-00012-SJD Doc #: 32 Filed: 04/04/19 Page: 1 of 4 PAGEID #: 82




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISCTRICT OF OHIO
                                  WESTERN DIVISION

  UNITED STATES OF AMERICA                       : CASE O: 1:19-cr-012-1
   Plaintiff,                                    : (Judge Susan Dlott)
                                                 :
  vs.                                            :
                                                 :
  RYAN KING                                      : MOTION FOR DE NOVO REVIEW
   Defendant,                                    : OF DETENTION


        The Defendant, Ryan King, hereinafter referred to as “King” asks this Court to review

  the finding of the magistrate ordering pretrial detention. The court’s finding was against

  the spirit of U.S.C. §3142(g).

        From a review of the nature and circumstances of the offense it is clear from the

  indictment and discovery reviewed there was nothing more than loose talk. The term

  “militia” has come to have a negative connotation. King is not involved in a militia. He

  is a survivalist who simply wishes to be prepared if doomsday should arrive. There is no

  indication there was any discussion about specific targets. Mr. Glassman his informed

  counsel, the only discussions were allegedly about how to build these devices and the

  damage they could do. A review of the “Sheepdogs” Facebook Page has no negative or

  anti-government sentiments posted. The only postings were social in content. Another

  announced weekend event covering shooting and survival techniques. Furthermore, the

  organization’s website also does not contain any anti-American rhetoric. There are no

  references to hate-groups and no indication of associations with any of the white

  nationalist organizations we have become familiar with over the last few years.




                                                 1
Case: 1:19-cr-00012-SJD Doc #: 32 Filed: 04/04/19 Page: 2 of 4 PAGEID #: 83




  Weight of the Evidence

     The tapes reveal only discussions. As far as can be discerned from the discovery no

  explosive devices were completed or found by law enforcement. King is merely a

  survivalist planning for what he believes to be an uncertain future. The history and

  characteristics of King are also to be taken into account under 3142(g). King is 37 years

  old. He has been a resident of the Southern District of Ohio for the vast majority of his

  life. He was principally home schooled but did attend Middletown Christian. He did

  receive a high school diploma. Next, he attended Crown College in Tennessee where he

  studied Bible and trained for Missionary work. He spent one year at Grace Baptist Bible

  Institute in Middletown. Brought up Baptist, he and his parents spent 1997-99 working

  as missionaries in the Ukraine. That portion of the Ukraine has been annexed by Russia.

  He has not returned to the Ukraine since 1999. King’s father passed away in 2008 but his

  mother still resides in the area. King continues to be involved in church activities. He

  attends the Beruchah Baptist Church. The Pastor, Lamar Ferrell was present at the

  original hearing to offer his support. King has no health or mental issues. He is not

  presently taking any medications. He has never experimented with or used controlled

  substances.

     His wife, Shannon, was also present at the original hearing. He has known her for 18

  years and she has strong ties to the community. She is from Germantown, Ohio. They

  have been married (10) years. They have 2 children, boys Derrick (11) and JD (7), who

  they hope to adopt. The boys are brothers and it is important they stay together.

  Shannon is employed as a hair stylist. She works in Franklin, Ohio. They own their

  home, which is mortgaged through Chemical Bank. The home is located at 765 So. Main



                                               2
Case: 1:19-cr-00012-SJD Doc #: 32 Filed: 04/04/19 Page: 3 of 4 PAGEID #: 84




  Street, Franklin, Ohio. They have owned the home for (3) years. Together, they are able

  to make the mortgage. If King continues to be incarcerated it will be very difficult for

  her to meet the payment obligation. They could lose their home.

     King is employed as an expert in installing security systems. His business is Strong

  Town Security. The income is inconsistent, some months are feast while others are

  famine. As a result of his detention he has lost two jobs. Right now, there are two

  potential contracts he could obtain. In addition, King has current customers whose

  security systems require continuing maintenance. These are both commercial and

  residential vendees. He handles the bids, contract and billing. He usually obtains major

  projects 8 or 9 times a year. King’s only criminal involvement was a disorderly conduct

  in Middletown in 2004.

      The Government asked for a pre-trial detention because count 2 carries a maximum

  sentence of ten years. A factor to take into account is the guideline calculations for this

  conduct is significantly lower than that term years.

      King no longer possesses a valid passport, his having expired. He will agree not to

  apply for a new one while this matter is pending.

      There is nothing to indicate there is clear and convincing evidence King is a danger

  to the community. He will agree to have no contact with his co-defendant, Mr. Goodman

  or any other member of the “Sheepdogs” while this case is pending.

      A review of the detention order reflects the Magistrate was concerned with the

  firearms and ammunition found at King’s residence. First, all of these weapons were

  legally purchased. Nothing was stolen and nothing was illegal to possess. Since this was

  a concern, all of the weapons have been sold and are no longer in the house.



                                                3
Case: 1:19-cr-00012-SJD Doc #: 32 Filed: 04/04/19 Page: 4 of 4 PAGEID #: 85




     Finally, after an exhaustive interview, pretrial services recommended King be released

  on his own recognizance with specific conditions.

     For all of these reasons counsel requests King be release on his own recognizance.



                                         Respectfully submitted,

                                         /s/ HAL R. ARENSTEIN
                                         HAL R. ARENSTEIN 0009999
                                         ARESNTEIN & GALLAGHER
                                         The Citadel
                                         114 E. Eighth Street
                                         Cincinnati, Ohio 45202
                                         513-651-5666
                                         Fax: 513-651-5688
                                         Email: halalawyer@aol.com



                                CERTIFICATE OF SERVICE

     I do certify that the foregoing was filed with the Clerk of Court using the CM/ECF

  system that will send notifications to all parties involved this 4th day of April 2019.



                                         /s/ HAL R. ARENSTEIN
                                         HAL R. ARENSTEIN 0009999




                                                4
